  Dated: September 15, 2020


  The following is ORDERED:




_____________________________________________________________________




                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF OKLAHOMA

  In re:                                                            )
                                                                    )      Case No. 17-80016
  ATOKA COUNTY HEALTHCARE AUTHORITY,                                )      Chapter 9
                                                                    )
                                Debtor.                             )

    ORDER GRANTING SIXTH APPLICATION FOR APPROVAL AND ALLOWANCE
     OF INTERIM COMPENSATION FOR SERVICES AND REIMBURSEMENT FOR
                 EXPENSES OF PATIENT CARE OMBUDSMAN

           There comes on for consideration the application of Deborah Burian, the duly appointed

  patient care ombudsman (the “PCO”) in the above styled and numbered bankruptcy proceeding

  and applicant herein, requesting this Court approve her fourth interim application and allowance

  of compensation for her services and reimbursement for her expenses for the time period January

  1, 2020 to June 30, 2020, pursuant to 11 U.S.C. §§330 and 331. The following findings of fact

  are based upon representation of counsel:

           1.     The PCO, on August 27, 2020, filed the Sixth Application for Approval and

  Allowance of Interim Compensation for Services and Reimbursement for Expenses of Patient

  Care Ombudsman [DOC: 192], and Notice of Application for Compensation Notice of Deadline to

  File Objection to Application and Notice of Possible Hearing [DOC: 193] (collectively, the

  “Application”) requesting         pursuant    to   11      U.S.C.  §§330           and   331
   Case 17-80016 Doc 194           Filed 09/15/20 Entered 09/15/20 09:28:59         Desc Main
                                    Document      Page 1 of 2
approval and allowance of interim compensation and expense reimbursement, and served notice

thereof pursuant to the Local Rules of this Court.

        2.      Any responses to the relief requested in the Application were due on or before

September 10, 2020. That date has passed, and no responses have been timely filed.

        3.      Accordingly, pursuant to Local Rule 9013-1 B, the Court may grant the relief

requested in the Application without further notice or a hearing.

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED the Application shall be

and hereby is, approved.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED the PCO is allowed interim

compensation and expense reimbursement of fees and expenses in the amount of $5,126.40 from

the $5,000.00 retainer advanced by the Debtor and currently being held in trust by PCO; that

Debtor is ordered to immediately pay the balance of the requested fees and expenses in excess of

the retainer, in the amount of $126.40; and that Debtor is directed, as per prior order of this

Court, to replenish the retainer to $5,000.00.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED the PCO shall provide

notice of this order to all interested parties.

                                                  ###

Approved for entry:

/s/ Mark B. Toffoli
Mark B. Toffoli OBA # 9045
THE GOODING LAW FIRM
A PROFESSIONAL CORPORATION
204 North Robinson Ave., Suite 650
Oklahoma City, Oklahoma 73102
TELEPHONE: (405) 948-1978
TELEFACSIMILE: (405) 948-0864
EMAIL: mtoffoli@goodingfirma.com
ATTORNEYS FOR DEBORAH BURIAN




 Case 17-80016         Doc 194      Filed 09/15/202 Entered 09/15/20 09:28:59      Desc Main
                                     Document      Page 2 of 2
